   Case: 1:13-cv-08389 Document #: 275 Filed: 08/07/19 Page 1 of 5 PageID #:4810




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ARCHIE BEATON, individual and on behalf of
                                        )
all others similarly situated,          )
                                        )
                     Plaintiff/Counter- )
                     Defendant,         )                     Case No. 1:13-cv-08389
v.                                      )
                                        )                     Judge Andrea R. Wood
SPEEDYPC SOFTWARE, a British Columbia   )
company,                                )
                                        )
                     Defendant/Counter- )
                     Plaintiff.         )

                                          COUNTERCLAIM

       Defendant/Counter-Plaintiff, SpeedyPC Software (“SpeedyPC”), by and through its

attorneys, hereby submits its Counterclaim against Plaintiff/Counter-Defendant Archie Beaton

(“Beaton”).

                                             PARTIES

       1.      Plaintiff Archie Beaton (“Beaton”) is a natural person and citizen of the State of

Illinois has filed this case individually and on behalf of a Class.

       2.      Defendant SpeedyPC Software is a company organized and existing under the

laws of British Columbia, Canada.

                                  JURISDICTION AND VENUE

       4.      This Court has personal jurisdiction over Plaintiff because he has asserted claims

against SpeedyPC in this Court.

       5.      This Court has subject matter jurisdiction pursuant to supplemental jurisdiction

under 28 U.S.C. § 1367(a) because the Counterclaim is so related to the claims alleged in
   Case: 1:13-cv-08389 Document #: 275 Filed: 08/07/19 Page 2 of 5 PageID #:4810




Plaintiff’s Complaint that they form part of the same case or controversy under Article III of the

United States Constitution.

        6.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Plaintiff filed

his claims in this District.

                                  FACTUAL BACKGROUND

        7.      SpeedyPC is in the business of developing and selling innovative computer

software to help computer users combat common problems. SpeedyPC has been an accredited

business with the Better Business Bureau since 2005, a Microsoft Certified Partner since 2009

and achieved Gold Certified Partner status in September 2012.

        8.      The product at issue in this case, “SpeedyPC Pro” (“the Software”), is utility

software developed and sold by SpeedyPC that helps diagnose and solve common problems that

diminish a computer’s performance. The terms and conditions for purchasing and using the

Software are set forth in SpeedyPC’s End User License Agreement (“EULA”). The EULA

expressly provided that the Software was provided “AS IS”, and disclaimed any express or

implied warranties. The Software was also sold with an unconditional 30-day money back

guarantee.

        9.      The Software was introduced in 2011 and was well received in the market. There

were numerous independent third-party reviews of the Software, all of which were favorable.

Speedy also received numerous favorable testimonials from purchasers.

        10.     Plaintiff Beaton is an individual who resides in Algonquin, Illinois. After a laptop

Beaton used for both business and personal purposes began displaying error codes, Beaton began

searching for utility software to fix the problem. He went to a few utility software websites, each

of which had him run a scan on the laptop, which he did. Each scan revealed that the laptop had




                                                 2
   Case: 1:13-cv-08389 Document #: 275 Filed: 08/07/19 Page 3 of 5 PageID #:4810




issues. With his company’s credit card Beaton purchased and downloaded the Software on

August 24, 2012.

       11.     Beaton was unhappy with how the Software performed on the laptop. However,

Beaton did not contact SpeedyPC until February 2013 to seek a refund. His request for a refund

was denied because it was made more than 30 days after the purchase.

       12.     Beaton later did an Internet search on the Software and was directed to the law

firm Edelson PC’s (“Edelson”) website.

       13.     Edelson’s website was specifically created by Edelson to generate business for the

firm by soliciting individuals to contact it for purposes of filing claims against SpeedyPC.

       14.     Beaton later called Edelson and they encouraged him to file a lawsuit against

SpeedyPC.

       15.     Beaton entered into a retainer agreement with Edelson to pursue claims against

SpeedyPC relating to the Software.

       16.     Beaton, through Edelson, filed this lawsuit in this Court on November 20, 2013

asserting claims for violation of the Illinois Consumer Fraud Act (“ICFA”), fraudulent

inducement, breach of contract and unjust enrichment.

       17.     Beaton filed a motion for class certification on January 27, 2017 for the

purchasers of the Software in the United States during the time period between October 2011

and November 2014.

       18.     Prior to the filing of that motion, Plaintiff took the position that his claims were

not based on or related to the EULA or British Columbia law.

       19.     For the first time in his motion for class certification, Beaton sought to have

certified, although not pled in his Complaint, implied warranty claims under British Columbia

law and argued that his claims arose from the EULA.

                                                 3
   Case: 1:13-cv-08389 Document #: 275 Filed: 08/07/19 Page 4 of 5 PageID #:4810




        20.       On October 20, 2017 the Court granted Beaton’s motion to certify a nationwide

class for breaches of the implied warranties of fitness for a particular purpose and

merchantability under British Columbia law, and a subclass under the ICFA restricted to

Illinois residents. The Court certified the following class:

        All individuals living in the United States who downloaded a free trial of
        SpeedyPC Pro and thereafter purchased the full version between October 28, 2011
        and November 21, 2014.

        21.       Paragraph 7 of the EULA on which Plaintiff’s claims are now based contain the

following provision:

        Limitation of Responsibility - You will indemnify, hold harmless, and
        defend SpeedyPC Software, its employees, agents and distributors against any and
        all claims, proceedings, demand and costs resulting from or in any way connected
        with your use of SpeedyPC Software.

        22.       Beaton’s claims result from and are connected with his use of the Software and he

has now invoked the EULA.

        23.       Beaton breached the agreement with SpeedyPC by seeking a refund after the

agreed 30-day period, by filing this lawsuit and disavowing that the EULA applied to his claims,

and denying that British Columbia law applied to his claims as he agreed in the EULA.

        24.       SpeedyPC seeks indemnity from Plaintiff with respect to the all matters alleged in

this case, including but not limited to reimbursement of its attorneys’ fees and costs incurred in

this case.

                                          JURY DEMAND

             Pursuant to Fed.R.Civ.P. 38(b), Defendant/Counter-Plaintiff respectfully demands a

 trial by jury.

        WHEREFORE, Defendant/Counter-Plaintiff, SpeedyPC Software, hereby prays that the

Court enter judgment in its favor and against Plaintiff for damages in an amount to be proven at



                                                  4
    Case: 1:13-cv-08389 Document #: 275 Filed: 08/07/19 Page 5 of 5 PageID #:4810




trial, including its attorneys’ fees and costs and incurred in this action and for such other and

further relief as the Court deems just and proper.


                                              SPEEDYPC SOFTWARE

                                              By:     /s/James K. Borcia
                                                     One of Its Attorneys

James K. Borcia (jborcia@tresslerllp.com)
TRESSLER LLP
233 South Wacker Drive, 61st Floor
Chicago, IL 60606
(312) 627-4000
4837-2309-6456, v. 1




                                                 5
